DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. At the outset, the Examiner acknowledges the amendments to claims 21 and 25-27.  Applicant has argued that the instant claims are directed to eligible subject matter and should not be rejected under 35 U.S.C. 101.  Applicant has also argued that the claims are not taught by the combination of Feldstein et al., in view of Oresic et al., as cited in the previous Office Action.  The Examiner respectfully disagrees.
With respect to the rejection under 35 U.S.C. 101, Applicant has argued that comparing metabolic markers to a reference value is not a mental step, and asserts that the claimed logistic regression model is a machine learning method.  The Examiner contends that the comparing step of claim 21 is an abstract idea in that it only requires mental analysis or mathematical calculations of the concentrations of the determined metabolic markers and reference values.  The Examiner also contends that logistic regression models are statistical models that do not require a machine learning method.  As such, the Examiner contends that the comparing step recited in claim 21 is an abstract idea under 35 U.S.C. 101.
Applicant has also argued that the law of nature is applied in a specific manner to provide a differential diagnosis of patients suffering from non-alcoholic steatohepatitis (NASH).  The Examiner notes that the level of metabolic markers is a law of nature in that the metabolic marker levels reflect the disease state of the subject.  Utilizing the marker concentration to formulate a differential diagnosis is again an abstract idea in that it only requires analysis of the metabolic marker concentrations to arrive at the diagnosis.  As such, the law of nature recited in claim 21 is not applied in a manner that imposes a meaningful limit on the exception.
Additionally, Applicant has amended claim 21 to recite a sample fractionated by liquid chromatography prior to determining metabolic marker levels by mass spectrometry, and argues that the amendment amounts to significantly more than the judicial exception.  The Examiner contends that merely reciting liquid chromatography and mass spectrometry does not amount to significantly more as measuring the level of a biomarker by any means is considered as routine and conventional activity (MPEP 2106.05 (d) II).  In support of this position, the Examiner notes that LC-MS is utilized in the prior art references cited below, both of which are in the same field of endeavor.  As such, the Examiner does not find Applicant’s arguments regarding 35 U.S.C. 101 persuasive, thus the rejection is maintained.
With respect to the prior art, Applicant has argued that the combination of Feldstein et al., in view of Oresic et al., do not meet the claim limitations.  Applicant’s arguments are based on the notion that neither reference teaches a method to differentially diagnose NASH in a subject having NAFLD.  The Examiner notes that reference to Feldstein et al., specifically teach that their invention relates to a method of predicting, detecting, or monitoring non-alcoholic steatohepatitis in a subject with or suspected of having NAFLD (paragraph 0008), thus the teachings of Feldstein et al., are directly related to the instant invention.  Additionally, reference to Oresic et al., teach that serum or plasma metabolic signature may reflect molecular changes associated with pathogenic mechanisms such as development of non-alcoholic steatohepatitis (paragraph 0093).  Given these teachings, the Examiner contends that one of ordinary skill in the art would have found it obvious to combine the references to arrive at the instant invention as the references clearly relate non-alcoholic steatohepatitis to a metabolic signature of the subject.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 21, it is unclear what Applicant regards as the relative value, and how the relative value is obtained as recited in the claim.  The instant specification defines the metabolic markers as relative values (paragraphs 0050, 0080), but is unclear as to how the marker levels measured in step (i) are compared to a reference value to obtain a relative value.  For the purposes of examination, the Examiner will read any prior art metabolic marker concentration as a relative value. 
Claim 25 recites the limitation "the model" in lines 30 and 31.  There is insufficient antecedent basis for this limitation in the claim.
For claim 25, it is unclear if “the model” recited in line 30 is identical or different from “the model” recited in line 31.  For the purposes of examination, the Examiner will read the models as being identical.
Claim 26 recites the limitation "the model" in lines 30 and 31.  There is insufficient antecedent basis for this limitation in the claim.
For claim 26, it is unclear if “the model” recited in line 30 is identical or different from “the model” recited in line 31.  For the purposes of examination, the Examiner will read the models as being identical.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-27, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. This judicial exception is not integrated into a practical application because the claims do not recite any additional elements that utilizes the judicial exceptions in a manner that imposes a meaningful limit on the exceptions. Independent claim 21 recites an in vitro method for diagnosing non-alcoholic steatohepatitis (NASH) or steatosis in a subject suffering from NAFLD comprising determining the levels of one or more metabolic markers in a sample from the subject, comparing the levels of the metabolic markers to a reference value, and diagnosing the subject with NASH or steatosis according to a predictive factor or score obtained when introducing the values of the metabolic markers in a logistic regression model. The level of metabolic markers within the sample results from the disease state of the subject, thus the levels of metabolic markers is nothing more than a law of nature as the expressed levels merely reflect the disease state of the subject. The step of comparing metabolic markers to a reference value is an abstract idea in that the step only requires mental analysis or mathematical calculations of the determined concentrations of the metabolic markers and reference values. Therefore, based on these views, the Examiner contends that the claims are directed to both a law of nature and an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are directed to determining a level of a biomarker in a biological sample utilizing routine and conventional techniques. As set forth in the MPEP, determining a level or a biomarker in blood by any means has been recognized as routine and conventional activity, or as insignificant extra-solution activity (MPEP 2106.05(d)).  Utilizing liquid chromatography and mass spectrometry to determine biomarkers is routine and conventional, and therefore do not amount to significantly more (MPEP 2106.05(d) II). Additionally, the MPEP states that collecting information, analyzing the information, and displaying results is an abstract idea when the analysis steps are recited at a high level of generality such that they could be performed in the human mind MPEP 2106.04(a)(2) III A.  As such, the additional elements recited in the claims do not recite eligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-24, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al., (US 2013/0056630) in view of Oresic et al., (US 2015/0011424).
Regarding claims 21 and 27 Feldstein et al., teach a method of predicting, detecting, or monitoring non-alcoholic steatohepatitis in a subject with or suspected of having NAFLD (paragraph 0008) comprising determining the levels of one or more metabolic markers (paragraphs 0037, 0046) in a sample from a subject (paragraph 0040), comparing the metabolic markers to a control group (paragraphs 0041, 0042), and diagnosing the subject with NASH based on the outcome of introducing the metabolic markers into a logistic regression model (paragraph 0121).  Feldstein et al., also teach fractionation by liquid chromatography and determining metabolite levels by mass spectrometry (paragrapahs 0062, 0119). Feldstein et al., do not teach the specific metabolic markers listed in claims 21 and 27.
Oresic et al., teach a method for determining liver fat amount and diagnosing NAFLD wherein TG (16:0/18:1/18:1), TG (16:0/18:1/16:0) and TG (16:0/16:0/16:0) are suitable markers for determining whether a subject has NAFLD (paragraph 0063). Oresic et al., also teach that metabolic biomarkers may also reflect molecular changes associated with pathogenic mechanisms associated with liver fat such as development of NASH (paragraph 0093). The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art. Reference to Oresic et al., teach that measuring metabolic biomarkers reflect changes with pathogenic mechanisms associated with liver fat, thus one of ordinary skill in the art would have found it obvious to include the metabolic markers taught by Oresic et al., with the method of Feldstein et al., which is directed to predicting, detecting, or monitoring non-alcoholic steatohepatitis in a subject with or suspected of having NAFLD. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Feldstein et al., to utilize the metabolic markers taught by Oresic et al., as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Regarding claim 22, Feldstein et al., teach the control group comprising healthy individuals (paragraphs 0041, 0042).
Regarding claim 24, Feldstein et al., teach incorporating BMI into the logistic regression model (paragraph 0121).
Regarding claim 31, Feldstein et al., teach utilizing a serum sample (paragraph 0055).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAN A GERIDO/Examiner, Art Unit 1797 

/BRIAN R GORDON/Primary Examiner, Art Unit 1798